

115 HR 2168 IH: First Responders Passport Act of 2017
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2168IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Issa (for himself, Mrs. Comstock, Mr. Brendan F. Boyle of Pennsylvania, Ms. Norton, Ms. Jackson Lee, Mr. Weber of Texas, Mrs. Dingell, Mr. Johnson of Ohio, Mr. Beyer, Mr. McGovern, Mr. Connolly, Mr. Donovan, Mr. Poe of Texas, Mr. LaMalfa, Mr. Royce of California, Mr. Deutch, Mr. Chabot, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo waive the passport fees for first responders proceeding abroad to aid a foreign country
			 suffering from a natural disaster.
	
 1.Short titleThis Act may be cited as the First Responders Passport Act of 2017. 2.Passports for first responders (a)In generalSubsection (a) of section 1 of the Act of June 4, 1920 (22 U.S.C. 214; 41 Stat. 750; commonly referred to as the Passport Act of 1920), is amended, in the third sentence, by inserting after to attend a funeral or memorial service for such member; the following: from an individual who is operating under a contract, grant, or cooperative agreement with the United States Government, including a volunteer, who is proceeding abroad to aid a foreign country suffering from a natural disaster as determined by the Secretary;.
 (b)ReportNot later than 90 days after the end of the first full fiscal year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the number of waivers of fees for the execution and issuance of passports to first responders under section 1 of the Act of June 4, 1920, as amended by subsection (a) of this section, for such fiscal year.
			